Citation Nr: 0513373	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  00-22 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for hammertoes, 
degenerative joint disease, and hallux valgus, left foot, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease, history of hallux valgus, right foot, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and K.R.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  This case was most 
recently before the Board in September 2004.

In May 2004 the veteran presented testimony at a hearing 
before the undersigned Veterans' Law Judge; a transcript of 
that hearing, as well as the transcript of a Board hearing 
held in May 2002, are of record.


FINDING OF FACT

The veteran's bilateral disability of the feet are no more 
than moderately disabling.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for hammertoes, degenerative joint disease, and 
hallux valgus, left foot, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5282, 5284 (2004).


2.  The criteria for a disability evaluation in excess of 10 
percent for degenerative joint disease, history of hallux 
valgus, right foot, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5282, 5284 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, letters sent to the veteran, including one sent in 
September 2004, have specifically notified the veteran of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought and 
whether or not the veteran or VA bore the burden of producing 
or obtaining that evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters, including the one dated in 
September 2004, satisfied the notice requirements by: 
(1) Informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

While the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant, as the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service and post-service medical records are 
associated with the claims file.  In addition, the veteran 
has undergone VA examinations that have assessed the severity 
of the disabilities on appeal.  The veteran has not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide the appellant's 
appeal.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Simply put, the record 
is complete and the matter is ready for appellate review.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

In June 1973 the veteran was granted service connection for 
bilateral hallux valgus.  A February 2000 rating decision 
increased the rating for the veteran's disabilities (now 
characterized as listed on the title page) to 10 percent, 
effective September 27, 1999.  The veteran's disabilities on 
appeal are rated under Diagnostic Code 5282.

Under Diagnostic Code 5282, the maximum disability rating of 
10 percent is warranted when the disability involves all 
toes, unilaterally, without claw foot.

Consideration may also be given to the provisions of 
Diagnostic Code 5284 which provides for other foot injuries.  
A moderate disability warrants a 10 disability percent 
rating.  A moderately severe disability warrants a 20 percent 
disability rating, and a severe disability warrants a 30 
percent disability rating.

At a June 2003 VA joints examination, the veteran complained 
of aching feet that were fatigued by the end of the day; he 
also had days when he was unable to bear weight on his feet.  
On some days the veteran was unable to wear shoes or leave 
his house.  Physical examination revealed non-tender 
callouses on the toes and "no pronounced" hallux valgus.  
The veteran's gait was careful but normal.  There was a 
prominent, mildly tender bunion at the first right MP joint.  
The veteran had full extension and flexion of each of the 
digits, without pain.  The diagnosis was degenerative joint 
disease, right and left foot, with mild hallux valgus 
deformity, right and left foot, with X-rays showing both 
degenerative and erosive changes and likewise on the right 
foot, some resorptive subluxation changes about the second 
metatarsophageal joint.

At the May 2004 Board hearing, the veteran stated that his 
feet would often swell to the point where he could not wear 
shoes.  He also stated that he could not bear weight on his 
feet and could get relief only by using Epsom salt.  He also 
remarked that he had to position his feet in a certain matter 
when sleeping.

In a letter dated in February 2005, the veteran's private 
physician indicated that the veteran's hammertoe disability 
slightly impeded his ability to walk long distances and also 
caused the veteran to modify his shoe wear.

A review of the record does not support a finding that the 
veteran has a moderate disability of the feet caused by his 
service-connected disability.  While the June 2003 VA 
examiner stated that the veteran's bilateral foot 
disabilities would be termed moderate to severe, the examiner 
noted that most of the problems with the veteran's feet were 
related to his nonservice-connected gout.  In this regard, 
the Board notes that the veteran had extension and flexion of 
the toes sufficient to walk, without pain.  Further, the 
examiner specifically noted that the veteran's fatigue of the 
feet was related to gout, and that the veteran essentially 
had no weakness, incoordination, or frank subluxation due to 
service-connected disability.  The Board notes that the 
veteran himself even attributed his foot swelling and pain to 
his gout during his May 2004 Board hearing.  In short, the 
symptoms attributable to the service-connected bilateral foot 
disability are no more than moderate.  As such, the evidence 
of record is negative for disability that can be described as 
a moderately severe foot injury as required by Diagnostic 
Code 5284.

The Board acknowledges the veteran's complaints of bilateral 
foot pain, especially as it potentially pertains to 
functional impairment which may be attributed to the 
associated pain and weakness, 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, even when 
considering such factors, the Board finds that the evidence 
does not lead to the conclusion that the veteran's bilateral 
foot disability more nearly approximates the criteria for a 
rating in excess of 10 percent under any of the 
aforementioned Diagnostic Codes.  In this regard, the Board 
observes that the June 2003 VA examiner indicated that the 
veteran's weakness, incoordination, fatigue, and flare-ups 
were due to the nonservice-connected gout.

The Board has reviewed the veteran's hearing testimony and 
comments made during the various examinations.  The veteran 
is competent as a lay person to report that on which he has 
personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the Board attaches more weight to the 
observations and opinions of competent medical professional 
when evaluating the evidence.  The Board finds that the 
specific findings and opinion of a competent medical 
professional are more probative of the degree of impairment 
than the veteran's lay opinion.

The Board has been cognizant of the "benefit of the doubt" 
rule.  This case, however, does not present such a state of 
balance between the positive evidence and the negative 
evidence to allow for more favorable determinations.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's bilateral foot disability, alone, has 
resulted in frequent hospitalizations or caused a marked 
interference in the veteran's employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 10 percent for hammertoes, degenerative 
joint disease, and hallux valgus, left foot, is denied.

A rating in excess of 10 percent for degenerative joint 
disease, history of hallux valgus, right foot, is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


